Case: 20-20490     Document: 00516035320         Page: 1     Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 29, 2021
                                  No. 20-20490                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julia Ann Poff,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CR-669-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Julia Ann Poff pleaded guilty pursuant to a written agreement with the
   Government to transporting an explosive with the intent that the explosive
   be used to kill, injure, and intimidate, 18 U.S.C. § 844(d), based on her
   mailing an improvised explosive device to President Barack Obama. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20490       Document: 00516035320           Page: 2     Date Filed: 09/29/2021




                                      No. 20-20490


   district court sentenced Poff to 120 months in prison, the statutory maximum
   and effective guidelines range, to be followed by a three-year term of
   supervised release. She appeals the district court’s denial of her motion for
   compassionate release or for a sentence reduction under 18 U.S.C.
   § 3582(c)(1)(A) and the denial of her motion for reconsideration.
          We review a district court’s decision denying a motion for
   compassionate release and a motion for reconsideration for an abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020);
   United States v. Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008). A district
   court abuses its discretion if it bases its decision on an error of law or a clearly
   erroneous assessment of the evidence. United States v. Henderson, 636 F.3d
   713, 717 (5th Cir. 2011).
          While the district court discussed U.S.S.G. § 1B1.13 in its order, there
   is nothing in the record to indicate that it felt bound by this policy statement
   and its commentary. Instead, the record shows that the district court’s denial
   of relief was also based on its balancing of the 18 U.S.C. § 3553(a) factors and
   that the district court did not abuse its discretion by denying the motion. See
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021); Chambliss, 948
   F.3d at 693. Poff’s arguments that amount to a disagreement with the district
   court’s weighing of the § 3553(a) factors do not suffice to show error. See
   Chambliss, 948 F.3d at 694. Poff otherwise fails to establish that the district
   court’s denial of her motion was based on a legal error or a clearly erroneous
   factual finding. See Shkambi, 993 F.3d at 393; Chambliss, 948 F.3d at 693;
   Henderson, 636 F.3d at 717. Finally, Poff has not shown that the district court
   abused its discretion in denying her motion to reconsider. See Rabhan, 540
   F.3d at 346-47.
          Accordingly, the judgment is AFFIRMED.                  Poff’s motions to
   expedite her appeal and for immediate release are DENIED. Poff’s motion




                                            2
Case: 20-20490     Document: 00516035320         Page: 3   Date Filed: 09/29/2021




                                  No. 20-20490


   to seal medical records attached as an exhibit to the memorandum in support
   of her motion to expedite her appeal is GRANTED. See S.E.C. v. Van
   Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993).




                                        3